Citation Nr: 1646548	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disorder.

2.  Entitlement to service connection for a headache disorder, to include as a residual of an alleged traumatic brain injury (TBI), and to include as secondary to service-connected tinnitus. 

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected tinnitus.

4.  Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to June 1979 in the United States Marine Corps.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In May 2015, the Veteran presented testimony at a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

When this case was before the Board in August 2015, it was decided in part and remanded in part.  The case has since been returned to the Board for appellate action.  

The Board sees that, according to VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS), the issue of entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) was certified to the Board in July 2016.  Regardless, the Board also sees that the Veteran requested a Board videoconference hearing for this issue, in the July 2016 VA Form 9.  VACOLS further indicates that the RO has already acknowledged the Veteran's hearing request and has placed the Veteran in line to schedule him for his hearing for the PTSD issue.  Therefore, although the PTSD issue has been certified to the Board, it is not yet ripe for appellate review, and rather will be processed after the videoconference hearing occurs.  

The Board is reopening the claim of service connection for a headache disorder, on the basis of new and material evidence.  However, all of the service connection issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In an October 1981 rating decision, service connection for a headache disorder was denied.  

2.  The Veteran was notified of the October 1981 rating decision and of his appellate rights, but he did not appeal the decision or submit any pertinent evidence within the appeal period.  

3.  The evidence received since the October 1981 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a headache disorder and raises a reasonable possibility of substantiating the claim.   



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a headache disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1981 rating decision, the RO denied a claim for service connection for a headache disorder because the Veteran's service treatment records (STRs) dated from 1977 to 1979 did not document any evidence of a headache disorder or TBI injury.  The Veteran was notified of this rating decision and of his appellate rights, but he did not submit a notice of disagreement, or new and material evidence, within one year of the notice of decision.  

The Veteran filed his claim to reopen the claim for service connection for a headache disorder in July 2010.  Although the RO simply adjudicated the issue on the underlying merits (on a de novo basis), and did not address new and material evidence, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the headache disorder issue before proceeding to adjudicate the underlying merits of the claim.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Subsequent to the final October 1981 rating decision, the Veteran has asserted a new theory of entitlement for his headache disorder.  In this regard, he has asserted that his headache disorder is secondary to his service-connected tinnitus disability, as opposed to the result of an alleged in-service TBI.  See July 2010 claim to reopen; August 2010 DRO hearing testimony at page 3; May 2015 Travel Board hearing testimony at pages 2-6.  The Veteran indicates that his headaches develop right after he experiences ringing in his ears.  Previously, this allegation regarding secondary service connection was not in the record at the time of the prior final October 1981 rating decision.  The Federal Circuit has held that a prior final denial on one theory of entitlement is considered a final denial on all theories of entitlement.  Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  That is, while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Id.  

Assuming the credibility of the Veteran's lay testimony and lay statements for purposes of reopening, the Board finds this evidence relates to at least one of the unestablished facts necessary to substantiate the headache disorder claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a headache disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the headache disorder claim can be addressed.


ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for a headache disorder is granted.


REMAND

Before addressing the merits of the service connection issues on appeal, the Board finds that additional development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The Court has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request is required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In the present case, the Agency of Original Jurisdiction (AOJ) did not substantially comply with several instruction paragraphs in the Board's August 2015 remand.  

Thoracic Spine Disorder

First, the AOJ must obtain a VA addendum opinion from the VA examiner who performed the January 2016 VA spine examination or a suitable substitute.  The VA medical opinion offered by the January 2016 VA spine examiner was not fully adequate.  Specifically, the VA spine examiner failed to directly answer the etiology questions as posed for the thoracic spine disorder issue on appeal.  The January 2016 VA opinion appears to indicate there was no aggravation during service of the Veteran's preexisting scoliosis of the thoracic spine, but the language used by the VA examiner is somewhat confusing and contradictory.  For example, the January 2016 VA opinion inappropriately addressed the theory of secondary service connection which was not at issue for the thoracic spine.  In addition, the VA opinion does not specifically state whether there is a 50 percent or better probability that the Veteran's preexisting thoracic scoliosis permanently increased in severity during service, and if so, whether this increase was "clearly and unmistakably" due to natural progression of the disability.  Moreover, the VA examiner did not address whether the Veteran's confirmed heavy lifting he performed during service as part of his duties as a warehouseman aggravated his preexisting scoliosis or caused a separate thoracic spine disorder.  Thus, the January 2016 VA spine examiner's opinions are not adequate.  

Second, an additional VA X-ray report of the thoracic and lumbar spine from the Boston VA healthcare health system, dated in sometime in 2003, but presently not of record, has been identified by the January 2016 VA spine examiner.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain and associate with the record VA X-rays of the thoracic and lumbar spine dated sometime in 2003.    

Sleep Disorder

Third, the AOJ must obtain a VA addendum opinion from the VA examiner who performed the January 2016 VA sleep apnea examination or a suitable substitute.  The VA medical opinion offered by the January 2016 VA sleep apnea examiner is not fully adequate.  Specifically, the VA sleep apnea examiner failed to directly answer the etiology questions as posed for the sleep disorder issue on appeal for the theory of secondary service connection.  That is, the previous January 2016 VA examiner addressed the etiology of the Veteran's sleep problems based on the causation aspect of secondary service connection, but did not address the aggravation aspect, as it relates to the Veteran's service-connected tinnitus.  Moreover, the January 2016 VA examiner failed to assess whether the Veteran actually has a current sleep apnea disorder or other current sleep impairment of some kind.  Thus, a segment of the January 2016 VA sleep apnea examiner's opinions are not adequate.  

Fourth, the January 2016 VA sleep apnea examiner stated that the diagnosis and results of an accompanying sleep study will be added by an addendum when available.  However, a review of the record does not reveal a copy of any sleep study or addendum report ordered in conjunction with the VA examination or associated with the record on appeal.  Therefore, the AOJ should obtain and associate with the record any VA sleep study ordered in conjunction with the January 2016 VA sleep apnea examination.      

Headache Disorder

Fifth, the AOJ afforded the Veteran a January 2016 VA headache examination.  However, this VA examiner did not provide any medical opinion on the issue of direct service connection or secondary service connection for a headache disorder, as had been requested by the Board's August 2015 remand.  However, the June 2016 Supplemental Statement of the Case (SSOC) refers to the existence of a February 2016 VA addendum opinion, which supposedly assessed, "there is insufficient evidence to associate your current headache condition with any event in service or to your service connected tinnitus."  The Board was unable to locate a copy of this February 2016 VA addendum opinion in the record on appeal.  A remand to that end is required.  

Sixth, the AOJ must obtain another VA addendum opinion from the same VA examiner who performed the January 2016 VA headache examination or a suitable substitute.  The VA medical opinion offered by the January 2016 VA headache examiner, as described in the June 2016 SSOC, does not appear to be fully adequate.  Specifically, the VA headache examiner failed to directly answer the etiology questions as posed for the headache disorder on appeal, for the theory of secondary service connection.  That is, the previous January 2016 VA headache examiner addressed the etiology of the Veteran's headache disorder based on the causation aspect of secondary service connection, but did not address the aggravation aspect, as it relates to the Veteran's service-connected tinnitus.  Moreover, the January 2016 VA headache examiner failed to discuss or address VA treatment records a short time after discharge from service, dated from 1980 to 1984, revealing treatment for possible "post-traumatic" headaches stemming from an alleged in-service TBI in the summer of 1978.  Thus, the January 2016 VA headache examiner's opinions do not appear to be adequate.  

Seventh, the Veteran has stated that he was hospitalized at the Naval Health Clinic in Cherry Point, North Carolina in the summer of 1978 during service for a TBI with headaches.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2014).  VA is required to obtain the Veteran's service treatment records (STRs) or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In this vein, the records of inpatient or clinical treatment in service at a Navy treatment facility are sent to the National Personnel Records Center (NPRC) after two calendar years, but are kept in a separate file from the one containing other STRs.  See M21-1, Live Manual, Part III, Subpart iii, Chapter 2, Section B, Topic 4, Blocks a and c (change date November 4, 2016).  The Board is unable to discern whether a specific request for "clinical" records was made in this case or whether the specific code to request records of inpatient or "clinical" was used.  Given the relevance of any potentially missing inpatient or "clinical" STRs as to the occurrence of an-service TBI with headaches, the Board finds it necessary to remand the headache disorder claim to obtain any pertinent records in the possession of the NPRC, Records Management Center (RMC), or another appropriate facility.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should obtain the following VA treatment records and associate them with the, contacting the Veteran if necessary for any clarification required to identify certain records:

(A) VA treatment records from the Boston, Massachusetts VA healthcare system dated from February 2015 to the present;

(B) Records of VA X-rays of the thoracic and lumbar spine from the Boston, Massachusetts VA healthcare system dated sometime in 2003 (as mentioned by the January 2016 VA spine examiner); 

(C) The diagnosis and results of an accompanying sleep study ordered in conjunction with the January 2016 VA sleep apnea examination (as mentioned by the January 2016 VA sleep apnea examiner); and 

(D) A copy of the February 2016 VA addendum opinion to the January 2016 VA headache examination (as mentioned in the June 2016 SSOC). 

All attempts to secure these records, and any response received, must be documented in the record if any requested records are not obtained.  If no VA treatment records are available, a response to that effect is required and should be documented in the record.

2.  The AOJ should contact the NPRC, RMC, or any other appropriate facility and attempt to obtain any additional inpatient or "clinical" records from the Naval Health Clinic in Cherry Point, North Carolina from the summer of 1978, allegedly showing treatment during service for a TBI with headaches.  These records are often kept in a separate file from the file containing other STRs.  See M21-1, Live Manual, Part III, Subpart iii, Chapter 2, Section B, Topic 4, Blocks a and c (change date November 4, 2016).  

All attempts to secure any additional inpatient or clinical service treatment records must be documented in the record.  If no inpatient or clinical records are available or further attempts to secure them would be futile, a response to the effect should be documented in the record.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

3.  After any additional records are associated with the record, the AOJ should secure a VA addendum opinion from the January 2016 VA spine examiner or a suitable substitute.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The VA examiner must answer the following questions, directly as posed: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's preexisting thoracic scoliosis, which was noted upon enlistment into service in November 1977, permanently increased in severity during his active service from 1977 to 1979?  In responding to this question, the VA examiner must consider and address whether the heavy lifting the Veteran performed as a part of his in-service duties as a warehouseman aggravate his thoracic spine scoliosis.  The VA examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.   

(b) If the VA examiner finds that there was a permanent increase in severity of the Veteran's preexisting thoracic scoliosis during his military service from 1977 to 1979, is it "undebatable" or "obvious" or "absolutely certain" this permanent increase in severity of the thoracic scoliosis was due to the natural progression of the disability?

(c) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's separately diagnosed degenerative arthritis of the thoracolumbar spine is causally or etiologically related to his military service from 1977 to 1979?  In responding to this question, the VA examiner must consider and address whether the heavy lifting the Veteran performed as a part of his in-service duties as a warehouseman caused the development of his current degenerative arthritis of the thoracolumbar spine.  

(d) In rendering the above opinions, the VA examiner is advised that the previous January 2016 VA opinion appeared to indicate there was no aggravation during service of the Veteran's preexisting scoliosis of the thoracic spine, beyond its normal progression, but the language used by the VA examiner was somewhat confusing and unclear.  In this regard, please directly answer the questions above as posed.  The previous January 2016 VA opinion also failed to address the significance, if any, of the Veteran's in-service duties as a warehouseman on his thoracic spine.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so must be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  After any additional records are associated with the record, the AOJ should secure a VA addendum opinion from the January 2016 VA sleep apnea examiner or a suitable substitute.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The VA examiner must answer the following questions, directly as posed: 

(a) Is a sleep apnea disorder or other sleep impairment of some kind currently present or has such a disorder been present at any time during the period of the claim?  Please specifically identify all sleep disorders the Veteran has had during the period of the claim.  

(b) With respect to each such disorder, is it at least as likely as not (i.e., 50 percent or more probable) that the disorder was caused or aggravated by the Veteran's service-connected tinnitus.  The VA examiner must address both the causation and aggravation facets of secondary service connection.  (The previous January 2016 VA sleep examination only addressed the causation facet).  

(c) In rendering the above opinions, the VA examiner must consider and address the following evidence:  

(i)  The diagnosis and results of an accompanying sleep study ordered in conjunction with the January 2016 VA sleep apnea examination (as mentioned by the January 2016 VA sleep apnea examiner);

(ii) The Veteran's allegations that his service-connected tinnitus causes him to wake from his sleep constantly.  He asserts he experiences his tinnitus every night, which interferes with his sleep.  He reports he is only able to sleep 3-4 hours a night as a result.  

(iii) VA treatment records and VA examinations also indicate the Veteran has symptoms of fatigue, lack of energy, and sleep impairment, but these are associated with his service-connected PTSD disability.  See January 2010 VA psychological examination; September 2010 and October 2010 VA psychology notes; October 2014 VA behavioral medicine consult; February 2015 VA psychological examination.  The January 2016 VA sleep apnea examiner also remarked that the most likely cause of the veteran's claimed sleep symptoms is clinically diagnosed obesity and developmental maxillofacial/oropharyngeal structures.  VA treatment records also repeatedly note that the Veteran has a documented 30-year history of alcohol and cocaine abuse.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.
  
5.  After any additional records are associated with the record, the AOJ should secure a VA addendum opinion from the January 2016 VA headache examiner or a suitable substitute.  All pertinent evidence of record must be made available to and be reviewed by the examiner.  

The VA examiner should answer the following questions, directly as posed: 

(a) Does the Veteran have a current headache disorder?  Please specifically identify all headache disorders that have been present during the period of the claim.  

(b) With respect to each such disorder, is it at least as likely as not (i.e., 50 percent or more probable) that the disorder is causally or etiologically related to an alleged in-service TBI during the summer of 1978?  

(c) With respect to each such disorder is it at least as likely as not (i.e., 50 percent or more probable) that the disorder was caused or aggravated by the Veteran's service-connected tinnitus.  The VA examiner must address both the causation and aggravation facets of secondary service connection.  (The previous January 2016 VA headache examiner appear to have only addressed the causation facet).  

(d) In rendering the above opinions, the VA examiner must consider and address the following evidence:  

(i)  The Veteran contends that he has a headache disorder that is either the result of an alleged in-service TBI during the summer of 1978, or was caused or aggravated by the Veteran's service-connected tinnitus.  

(ii) A January 1978 STR documenting headaches with sinus congestion.  At present, STRs do not confirm any in-service TBI during the summer of 1978, although the Veteran says he was hospitalized at the Naval Health Clinic in Cherry Point, North Carolina at that time.  A September 1978 service personnel record (SPR) Physical Fitness Inquiry for Motor Vehicle Operators indicates that the Veteran denied frequent or severe headaches at that time.  A June 1979 STR showing that the discharge examination revealed a normal head.   

(iii) Post-service, VA X-rays of the skull dated in August 1980 revealed "findings of uncertain significance" - areas of peculiarity of texture of uncertain significance.  Some swelling and hyperostosis probably in the right temporal area, also of uncertain significance, was noted.  The Veteran reported in-service trauma to the head from 1978.  A VA medical certificate and neurology consult both dated in August 1980 document a reported history from the Veteran of a TBI after wrestling with a friend in 1978 during service, which resulted in him hitting his head against a jeep.  He stated he was unconscious for a short time.  He indicated he had a seizure right after the fall, as well as recurrent headaches and dizzy spells.  He reported a blackout in August 1980.  He added he has had severe headaches from the forehead to the crown ever since the 1978 TBI.  The assessment was "cephalgia" and post-traumatic headaches with no focal findings. 

(iv)  Post-service, a September 1980 VA neurology consult notes the impression of an electroencephalogram (EEG) was within normal limits, but there was a large amount of high voltage fast beta activity suggestive of ingestion of Librium, valium, etc.  A September 1980 VA nuclear medicine consult reports frontal headaches for two years since 1978.  The provisional diagnosis was post-traumatic headaches.  However, the impression of the brain study appears within the limits of normal, and the neurological examination was negative.  A May 1981 VA medical certificate indicates the Veteran experiences black outs and dizziness.  It was noted he may have a seizure disorder.  He was given Dilantin, which he took for several years thereafter.  An August 1981 VA neurological examination report discusses the Veteran's reported history of headaches following an alleged TBI during the summer of 1978.  He stated he has been given brain scans, X-rays, and electroencephalograms post-service, but was told that all these tests were negative.  The VA neurological examination was completely negative in August 1981.  The assessment was no neurological disorder, but headaches and seizures from the history.    

(v) Post-service, a January 1984 VA neurology consult notes frontal headaches.  The Veteran was again treated in January 1993 according to VA neurology and medical records, but for reported seizures, not headaches.  A September 2007 VA triage note documents the Veteran's report of pain on the right side of his head.  An August 2013 VA primary care note identifies occasional right-sided neck pain/headaches.  Finally, the January 2016 VA headaches examiner mentioned a CT scan of the head showed chronic sinusitis with bony changes, but did not specifically determine this to be the cause of the Veteran's headaches.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation showing that he was properly notified of the examination must be associated with the record.

7.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  The AOJ also should undertake any other development it determines to be warranted.

9.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and afford them the requisite opportunity to respond before recertifying the appeal.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


